Per Curiam,
This is an appeal from an order of the Common Pleas dismissing exceptions tó the'prothonotary’s retaxation of costs. *594Unless the record brought up on such appeal exhibits error of law in the conclusions reached or irregularity of procedure, the adjudication will not be disturbed: Hartley v. Weideman, 28 Pa. Superior Ct. 50, and cases there cited. As was there said, if the adjudication relates to the number and materiality of the witnesses in attendance, the length of time they were in attendance, the number of miles traveled by them or by the officer or other person serving the subpoena, or the number of days arbitrators were engaged in the performance of their duties, and similar matters of fact, it is ordinarily conclusive and not reviewable on appeal, for the obvious reason that the evidence upon which it was based is not brought up with the record. There is nothing in this case to take it out of the general rule. Finding no error of law or irregularity of procedure in the record, the order is affirmed at the costs of the appellant.